         

Exhibit 10.1
AGREEMENT AND PLAN OF MERGER
     AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of July 28, 2011,
by and among CENTURY PROPERTIES FUND XV, a California limited partnership (“CPF
XV”), CENTURY PROPERTIES FUND XV, LP, a Delaware limited partnership (“New CPF
XV”), AIMCO CPF XV MERGER SUB LLC, a Delaware limited liability company (the
“Aimco Subsidiary”), and AIMCO PROPERTIES, L.P., a Delaware limited partnership
(“Aimco OP”).
     WHEREAS, Fox Capital Management Corporation, the managing general partner
of CPF XV (“FCMC”), has determined that the merger of CPF XV with and into New
CPF XV, with New CPF XV as the surviving entity, and the subsequent merger of
the Aimco Subsidiary with and into New CPF XV, with New CPF XV as the surviving
entity, in each case, on the terms set forth herein, are advisable and in the
best interests of CPF XV and New CPF XV and their respective partners;
     WHEREAS, upon consummation of the First Merger (as defined below), FCMC
will be the managing general partner of New CPF XV;
     WHEREAS, Aimco OP is the sole member of the Aimco Subsidiary and the sole
general partner and limited partner of New CPF XV;
     WHEREAS the Board of Directors of AIMCO-GP, Inc., the general partner of
Aimco OP (“AIMCO-GP”), has determined that the merger of CPF XV with and into
New CPF XV, with New CPF XV as the surviving entity, and the subsequent merger
of the Aimco Subsidiary with and into New CPF XV, with New CPF XV as the
surviving entity, in each case, on the terms as set forth herein, are advisable
and in the best interests of Aimco OP and its partners, and the Aimco
Subsidiary;
     WHEREAS, a majority in interest of the limited partners of CPF XV have
approved this Agreement and the transactions contemplated hereby; and
     WHEREAS, the parties desire to enter this Agreement to evidence the terms,
provisions, representations, warranties, covenants and conditions upon which the
Mergers (as defined below) will be consummated.
     NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, and for other good and valuable consideration, the adequacy,
sufficiency, and receipt of which are hereby acknowledged, the parties hereby
agree as follows:
     SECTION 1. The First Merger. Subject to the terms and conditions set forth
herein, CPF XV shall be merged with and into New CPF XV (the “First Merger”),
with New CPF XV as the surviving entity (the “First Surviving Entity”). As soon
as practicable after all of the conditions to the First Merger set forth herein
have been satisfied, CPF XV and New CPF XV shall (i) execute a certificate of
merger and cause such certificate to be filed with the Secretary of State of the
State of California and (ii) execute a certificate of merger and cause such
certificate to be filed with the Secretary of State of the State of Delaware.
The First Merger shall become effective upon the filing of such certificates
(the “First Effective Time”). At the First Effective Time, the First Merger
shall have the effect provided by applicable law and this Agreement, including,
but not limited to, the following consequences:
     (a) Certificate of Limited Partnership. The certificate of limited
partnership of New CPF XV in effect immediately prior to the First Effective
Time shall be the certificate of limited partnership of the First Surviving
Entity unless and until subsequently amended.
     (b) Partnership Agreement. The limited partnership agreement of CPF XV in
effect immediately prior to the First Effective Time, as amended as set forth on
Exhibit A hereto, shall be the partnership agreement of the First Surviving
Entity unless and until subsequently amended. The general partners and each
limited partner of the First Surviving Entity shall have the rights under, be
bound by and be subject to the terms and conditions of, such partnership
agreement.

 



--------------------------------------------------------------------------------



 



  (c)   General Partner. FCMC and FRI shall be the general partners of the First
Surviving Entity.     (d)   Conversion of Equity Interests.

               (i) Interests in CPF XV. Each general partnership interest of CPF
XV outstanding immediately prior to the First Effective Time and held by a
general partner shall be converted into an equivalent general partnership
interest in the First Surviving Entity (each new general partnership interest, a
“New CPF XV GP Interest”). Each unit of limited partnership interest of CPF XV
outstanding immediately prior to the First Effective Time shall be converted
into an equivalent unit of limited partnership interest in the First Surviving
Entity (a “New CPF XV Unit”).
               (ii) Interests in New CPF XV. The interest of each partner in New
CPF XV immediately prior to the First Effective Time shall be cancelled.
      SECTION 2. The Second Merger. Subject to the terms and conditions set
forth herein, immediately following the First Effective Time, the Aimco
Subsidiary shall be merged with and into New CPF XV (the “Second Merger” and,
together with the First Merger, the “Mergers”), with New CPF XV as the surviving
entity (the “Second Surviving Entity”). As soon as practicable after all of the
conditions to the Second Merger set forth herein have been satisfied, New CPF XV
shall cause to be filed a certificate of merger with respect to the Second
Merger with the Secretary of State of the State of Delaware. The Second Merger
shall become effective upon the filing of such certificate (the “Second
Effective Time”). At the Second Effective Time, the Second Merger shall have the
effect provided by applicable law and this Agreement, including, but not limited
to, the following consequences:

  (i)   Certificate of Limited Partnership. The certificate of limited
partnership of New CPF XV in effect immediately prior to the Second Effective
Time shall be the certificate of limited partnership of the Second Surviving
Entity unless and until subsequently amended.

      (b) Partnership Agreement. The limited partnership agreement of New CPF XV
in effect immediately prior to the Second Effective Time shall be the
partnership agreement of the Second Surviving Entity (the “Partnership
Agreement”) unless and until subsequently amended. The general partners and each
limited partner of the Second Surviving Entity shall have the rights under, be
bound by and be subject to the terms and conditions of, the Partnership
Agreement.

  (c)   General Partners. FCMC shall be the managing general partner of the
Second Surviving Entity.     (d)   Treatment of Limited Partners Interests in
New CPF XV.

  (i)   In connection with the Second Merger and in accordance with the
procedures set forth in Section 2(d)(iii) hereto, each New CPF XV Unit
outstanding immediately prior to the Second Effective Time, except New CPF XV
Units held by limited partners who have perfected their appraisal rights
pursuant to Exhibit B hereto, shall be converted into the right to receive, at
the election of the holder thereof, either (x) $45.61 in cash (the “Cash
Consideration”) or (y) a number of partnership common units (“OP Units”) of
Aimco OP calculated by dividing $45.61 by the average closing price of Apartment
Investment and Management Company common stock, as reported on the NYSE, over
the ten consecutive trading days ending on the second trading day immediately
prior to the date of the Second Effective Time (the “OP Unit Consideration” and,
together with the Cash Consideration, the “Merger Consideration”).

               (ii) Notwithstanding Section 2(d)(i), if Aimco OP determines that
the law of the state or other jurisdiction in which a holder of New CPF XV Units
resides would prohibit the issuance of OP Units in that state or jurisdiction,
or that the registration or qualification in that state or other jurisdiction
would be prohibitively costly

2



--------------------------------------------------------------------------------



 



(each such state or jurisdiction, a “Specified Jurisdiction”), then such holder
will only be entitled to receive the Cash Consideration for each New CPF XV
Unit.

  (i)   Aimco OP shall prepare a form of election (the “Election Form”)
describing the Second Merger, pursuant to which each holder of New CPF XV Units
will have the right to elect to receive either the Cash Consideration or the OP
Unit Consideration (subject to Section 2(d)(ii)). Aimco OP shall mail or cause
to be mailed an Election Form to each holder of New CPF XV Units, together with
any other materials that Aimco OP determines to be necessary or prudent, no
later than ten (10) days after the Second Effective Time. An election to receive
the Cash Consideration or the OP Unit Consideration shall be effective only if a
properly executed Election Form is received by Aimco OP or its designees prior
to 5:00 p.m., Eastern Time on the day that is thirty (30) days after the mailing
of such Election Form by Aimco OP. If a holder New CPF XV Units fails to return
a duly completed Election Form within the time period specified in the Election
Form, such holder shall be deemed to have elected to receive the Cash
Consideration. In addition, each holder of New CPF XV Units that resides in a
Specified Jurisdiction will be deemed to have elected the Cash Consideration.
CPF XV, New CPF XV, the Aimco Subsidiary and Aimco OP agree that holders of New
CPF XV Units shall have the right to revoke any election made in connection with
the Second Merger at any time prior to the expiration of the time period stated
in the Election Form. Aimco OP and FCMC, by mutual agreement, shall have the
right to make rules, not inconsistent with the terms of this Agreement,
governing the validity of Election Forms and the issuance and delivery of the
Merger Consideration, as applicable.

  (i)   Treatment of General Partners’ Interests. Each New CPF XV GP Interest
outstanding immediately prior to consummation of the Second Merger shall remain
outstanding and unchanged, with all of the rights set forth in the Partnership
Agreement.     (i)   Treatment of Interests in the Aimco Subsidiary. The entire
membership interest in the Aimco Subsidiary immediately prior to the Second
Effective Time shall be converted into one hundred (100) New CPF XV Units of the
Second Surviving Entity.

     SECTION 3. Appraisal Rights. In connection with the First Merger, none of
the partners in CPF XV or New CPF XV will have any dissenters’ appraisal rights.
In connection with the Second Merger, the holders of New CPF XV Units
immediately prior to the Second Merger shall have the appraisal rights set forth
in Exhibit B hereto.
     SECTION 4. Covenants. Aimco OP agrees to pay for, or reimburse CPF XV and
New CPF XV for, all expenses incurred by CPF XV and New CPF XV in connection
with the Mergers and the transactions contemplated hereby. Aimco OP agrees to
pay cash or issue and deliver OP Units to the former holders of New CPF XV
Units, in accordance with Section 2(d) of this Agreement.
     SECTION 5. Conditions to the Mergers. Notwithstanding any provisions of
this Agreement to the contrary, none of the parties hereto shall be required to
consummate the transactions contemplated hereby if any third-party consent,
authorization or approval that any of the parties hereto deem necessary or
desirable in connection with this Agreement, or the consummation of the
transactions contemplated hereby, has not been obtained or received.

3



--------------------------------------------------------------------------------



 



      SECTION 6. Tax Treatment.

  (i)   First Merger. The parties hereto acknowledge and agree that for federal
income tax purposes, the First Merger will be treated as follows:

  (i)   CPF XV will be deemed to have obtained as a result of the First Merger
an initial capital account balance in the First Surviving Entity reflecting the
tax bases of the assets so treated as contributed by CPF XV to the First
Surviving Entity.     (i)   Each partner in the First Surviving Entity will have
an initial capital account balance in the First Surviving Entity equal to its
proportionate share of such initial capital account balance so deemed obtained
by CPF XV.     (i)   In accordance with the foregoing, the respective initial
capital account balances of the general partners and limited partners of the
First Surviving Entity immediately following the First Effective Time shall be
the same as those of the general partners and the limited partners of CPF XV
immediately prior to the First Effective Time.

               (iv) The First Merger should not be treated as a realization
event and, in accordance with the foregoing, the First Surviving Entity shall be
treated as the continuation of CPF XV for federal income tax purposes.

  (i)   Second Merger. The parties hereto intend and agree that, for Federal
income tax purposes, (i) any payment of cash for New CPF XV Units shall be
treated as a sale of such New CPF XV Units by such holder and a purchase of such
New CPF XV Units by Aimco OP for the cash so paid under the terms of this
Agreement in accordance with the guidelines set forth in Treas. Reg.
Sections 1.708-1(c)(3) and 1.708-1(c)(4), and (ii) each such holder of New CPF
XV Units who accepts cash explicitly agrees and consents to such treatment.
Furthermore, the parties hereto intend and agree that, for Federal income tax
purposes, (i) any exchange of New CPF XV Units for OP Units under the terms of
this Agreement shall be treated in accordance with Sections 721 and 731 of the
Internal Revenue Code of 1986, as amended, and (ii) each such holder of New CPF
XV Units who accepts OP Units explicitly agrees and consents to such treatment.
Any cash and/or OP Units to which a holder of New CPF XV Units is entitled
pursuant to this Agreement shall be paid only after the receipt of a consent
from such holder that, for Federal income tax purposes, the receipt of cash
and/or OP Units shall be treated as described in this Section 6(b).

      SECTION 7. FURTHER ASSURANCES.

  (i)   From time to time, as and when required by the First Surviving Entity or
by its successors and assigns, there shall be executed and delivered on behalf
of CPF XV such deeds and other instruments, and there shall be taken or caused
to be taken by CPF XV all such further actions, as shall be appropriate or
necessary in order to vest, perfect or confirm, of record or otherwise, in the
First Surviving Entity the title to and possession of all property, interests,
assets, rights, privileges, immunities, powers, franchises and authority of CPF
XV, and otherwise to carry out the purposes of this Agreement, and the officers
and directors of FCMC are fully authorized in the name and on behalf CPF XV or
otherwise to take any and all such action and to execute and deliver any and all
such deeds and other instruments.     (i)   From time to time, as and when
required by the Second Surviving Entity or by its successors and assigns, there
shall be executed and delivered on behalf of the Aimco Subsidiary such deeds and
other instruments, and there shall be taken or caused to be

4



--------------------------------------------------------------------------------



 



      taken by the Aimco Subsidiary all such further actions, as shall be
appropriate or necessary in order to vest, perfect or confirm, of record or
otherwise, in the Second Surviving Entity title to and possession of all
property, interests, assets, rights, privileges, immunities, powers, franchises
and authority of the Aimco Subsidiary, and otherwise to carry out the purposes
of this Agreement, and the officers and directors of FCMC are fully authorized
in the name and on behalf of Aimco Subsidiary or otherwise to take any and all
such action and to execute and deliver any and all such deeds and other
instruments.

     SECTION 8. Amendment. Subject to applicable law, this Agreement may be
amended, modified or supplemented by written agreement of the parties hereto at
any time prior to the consummation of the Mergers with respect to any of the
terms contained herein.
     SECTION 9. Abandonment. At any time prior to consummation of the Mergers,
this Agreement may be terminated and the Mergers may be abandoned without
liability to any party hereto by any of the Aimco Subsidiary, Aimco OP, CPF XV
or New CPF XV, in each case, acting in its sole discretion and for any reason or
for no reason, notwithstanding approval of this Agreement by any of the members
of the Aimco Subsidiary, the partners of CPF XV or the general partner of Aimco
OP.
     SECTION 10. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to the conflict of law provisions thereof.
     SECTION 11. No Third-Party Beneficiaries. No provision of this Agreement is
intended to confer upon any person, entity, or organization other than the
parties hereto any rights or remedies hereunder, other than the appraisal rights
given to holders of New CPF XV Units pursuant to Section 3.
[Signatures appear on following page.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, CPF XV, New CPF XV, the Aimco Subsidiary and Aimco OP
have caused this Agreement to be signed by their respective duly authorized
officers as of the date first above written.

            CENTURY PROPERTIES FUND XV

 
          By:   Fox Capital Management Corporation,
its Managing General Partner  
 
            By:   /s/ Trent A. Johnson         Name:   Trent A. Johnson       
Title:   Vice President and Assistant General Counsel        CENTURY PROPERTIES
FUND XV, LP

 
          By:   Aimco Properties, L.P.,
its General Partner  
 
          By:   AIMCO-GP, Inc.
its General Partner  
 
       
      By:   /s/ Trent A. Johnson         Name:   Trent A. Johnson       
Title:   Vice President and Assistant General Counsel        AIMCO CPF XV MERGER
SUB LLC

 
          By:   Aimco Properties, L.P.,
its sole Member  
 
          By:   AIMCO-GP, Inc.
its General Partner    
 
          By:   /s/ Trent A. Johnson         Name:   Trent A. Johnson       
Title:   Vice President and Assistant General Counsel        AIMCO PROPERTIES,
L.P.

  By:   AIMCO-GP, Inc.,
its General Partner    
 
          By:   /s/ Trent A. Johnson         Name:   Trent A. Johnson       
Title:   Vice President and Assistant General Counsel   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
AMENDMENT
TO
PARTNERSHIP AGREEMENT
OF
CENTURY PROPERTIES FUND XV
     This AMENDMENT TO THE PARTNERSHIP AGREEMENT OF CENTURY PROPERTIES FUND XV
(this “Amendment”) is entered into as of [•], 2011 by and among Fox Capital
Management Corporation, a California corporation, in its capacity as managing
general partner (the “Managing General Partner”), and each of the Limited
Partners. All capitalized terms used in this Amendment but not otherwise defined
herein shall have the respective meanings given to them in the Partnership
Agreement (as defined below).
Recitals
     WHEREAS, Century Properties Fund XV, a California limited partnership (the
“Partnership”), is governed pursuant to the terms of that certain Amended and
Restated Partnership Agreement, dated December 31, 1979, as amended and restated
May 29, 1980, and as further amended to date (the “ Partnership Agreement”);
     WHEREAS, the Partnership and Century Properties Fund XV, LP, a Delaware
limited partnership (the “ Delaware Partnership”), are parties to an Agreement
and Plan of Merger, dated as of July 28, 2011 (the “ Merger Agreement”);
     WHEREAS, pursuant to the Merger Agreement, the Partnership will be merged
with and into the Delaware Partnership, with the Delaware Partnership as the
surviving entity;
     WHEREAS, pursuant to the Merger Agreement, at the effective time of the
merger, the Partnership Agreement, as further amended by this Amendment, will
become the partnership agreement of the Delaware Partnership; and
     WHEREAS, the merger will be effected upon the approval or consent of
(i) the managing general partner of each of the Partnership and the Delaware
Partnership, and (ii) a majority in interest of the limited partners of each of
the Partnership and the Delaware Partnership.
     NOW, THEREFORE, in consideration of the premises, the agreement of the
parties herein contained, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged and confessed, the parties
hereby agree as follows:
     1. Amendments to the Partnership Agreement. At the effective time of the
merger, the Partnership Agreement shall be amended as follows:
     (a) In the first paragraph of the Partnership Agreement, the following
words are deleted: “pursuant to the Uniform Limited Partnership Act of the State
of California.”
     (b) Beginning in Section 2 of the Partnership Agreement, all references
therein to the Uniform Limited Partnership Act of the State of California or to
the Uniform Limited Partnership Act of California shall be deemed to refer to
the Delaware Revised Uniform Limited Partnership Act.
     (c) Beginning in Section 2 of the Partnership Agreement, all occurrences of
the phrase “the State of California” shall be replaced with the phrase “the
State of Delaware.”
     (d) Section 1 of the Partnership Agreement is hereby amended and restated
to read in its entirety as follows:
     “1.1 The name of the Partnership is Century Properties Fund XV, LP, and its
principal place of business is 55 Beattie Place, P.O. Box 1089, Greenville,
South Carolina 29602 and thereafter such other place or places as the Managing
General Partner may from time to time determine.
     1.2 Century Properties Fund XV was originally formed as a limited
partnership (the “California Partnership”) pursuant to the provisions of the
California Uniform Limited Partnership Act, upon the terms and conditions set
forth in an agreement made as of December 31, 1979. Pursuant to an Agreement and
Plan of Merger, dated July 28, 2011, by and between the California Partnership
and Century Properties Fund XV, LP, a Delaware limited partnership (the
“Delaware Partnership”), the California Partnership was merged with and into the
Delaware Partnership, with the Delaware Partnership as the surviving entity (the
“ Surviving Entity”) in the merger (the “ Merger”). At the effective time of the
Merger (the “ Effective Time”), the Merger had the effect provided by applicable
law, and the following consequences: (a) the certificate of limited partnership
of the Delaware

 



--------------------------------------------------------------------------------



 



Partnership in effect immediately prior to the Effective Time became the
certificate of limited partnership of the Surviving Entity; (b) the limited
partnership agreement of the California Partnership in effect immediately prior
to the Effective Time, as amended as set forth on Exhibit A to the Merger
Agreement, became the partnership agreement of the Surviving Entity (as so
amended, the “ Partnership Agreement”); (c) Fox Capital Management Corporation,
a California corporation, remained as sole Managing General Partner of the
Surviving Entity, and its interest in the California Partnership immediately
prior to the Effective Time was converted into an equivalent interest in the
Surviving Entity; (d) Fox Realty Investors, a California general partnership,
remained as a general partner of the Surviving Entity, and its interest in the
California Partnership immediately prior to the Effective Time was converted
into an equivalent interest in the Surviving Entity; (e) the interests of the
general partner in the Delaware Partnership immediately prior to the Effective
Time was cancelled; (f) each limited partner in the California Partnership
became a limited partner in the Surviving Entity, with an interest in the
Surviving Entity equivalent to the interest such limited partner had in the
California Partnership immediately prior to the Effective Time; (g) the interest
of each limited partner in the Delaware Partnership immediately prior to the
Effective Time was cancelled. References herein to the “Partnership” are to the
California Partnership prior to the Merger and to the Delaware Partnership, as
the Surviving Entity in the Merger, from and after the Effective Time.”
     2. Miscellaneous.
     (a) Effect of Amendment. In the event of any inconsistency between the
terms of the Partnership Agreement and the terms of this Amendment, the terms of
this Amendment shall prevail. In the event of any conflict of apparent conflict
between any of the provisions of the Partnership Agreement as amended by this
Amendment, such conflicting provisions shall be reconciled and construed to give
effect to the terms and intent of this Amendment.
     (b) Ratification. Except as otherwise expressly modified hereby, the
Partnership Agreement shall remain in full force and effect, and all of the
terms and provisions of the Partnership Agreement, as herein modified, are
hereby ratified and reaffirmed.
     (c) Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.

2



--------------------------------------------------------------------------------



 



EXHIBIT B
Appraisal Rights of Limited Partners
          Capitalized terms used but not defined herein shall have the
respective meanings ascribed thereto in the Agreement and Plan of Merger, dated
as of July 28, 2011 (the “Merger Agreement”), by and among Century Properties
Fund XV, a California limited partnership (“CPF XV”), Century Properties Fund
XV, LP, a Delaware limited partnership (“New CPF XV”), AIMCO CPF XV Merger Sub
LLC, a Delaware limited liability company (the “Aimco Subsidiary”), and AIMCO
Properties, L.P., a Delaware limited partnership (“Aimco OP”). In connection
with the Second Merger, limited partners of New CPF XV shall have the following
appraisal rights:
          (a) Any limited partner who holds New CPF XV Units on the effective
date of the Second Merger who has not consented to the Second Merger (the
“Nonconsenting Limited Partners”) and who has otherwise complied with paragraph
(b) hereof shall be entitled to an appraisal by arbitration of the fair value of
the Nonconsenting Limited Partner’s New CPF XV Units. This arbitration shall be
conducted in Denver, Colorado, in accordance with the Commercial Arbitration
Rules of the American Arbitration Association (“AAA”), excluding the Procedures
for Large, Complex Commercial Disputes, by a single arbitrator selected by Aimco
OP from a panel of AAA arbitrators who are qualified to value investment
interests in commercial real estate. Any action for judicial review or
enforcement of the arbitration award shall be brought in a court of competent
jurisdiction located in Denver, Colorado.
          (b) Within 10 days after the effective date of the Second Merger,
Aimco OP shall notify each of the Nonconsenting Limited Partners of the
consummation of the Second Merger, the effective date of the Second Merger and
that appraisal rights are available for any or all New CPF XV Units held by
Nonconsenting Limited Partners, and shall include in such notice a copy of this
Exhibit. Such notice shall include an Election Form pursuant to which
Nonconsenting Limited Partners may elect an appraisal by arbitration of the fair
value of their New CPF XV Units pursuant to paragraph (a) hereof. Any limited
partner who holds New CPF XV Units on the effective date of the Second Merger
and who has not consented to the Second Merger shall be entitled to receive such
notice and may, within 30 days after the date of mailing of such notice (such
30th day being the “Election Deadline”), demand from Aimco OP the appraisal of
his or her New CPF XV Units by making the appropriate election in the Election
Form in accordance with the instructions thereto. Each completed Election Form
must be delivered to the address, and within the time period, specified in the
instructions to the Election Form. If a Nonconsenting Limited Partner fails to
properly complete an Election Form or return it to the correct address within
the specified time period, such Nonconsenting Limited Partner shall be deemed to
have elected not to seek an appraisal of his or her New CPF XV Units, and will
be deemed to have elected the Cash Consideration.
          (c) At any time prior to the Election Deadline, any Nonconsenting
Limited Partner who has made a demand for appraisal of his or her New CPF XV
Units shall have the right to withdraw his or her demand for appraisal and to
accept the Cash Consideration payable pursuant to the Merger Agreement.
Nonconsenting Limited Partners who wish to withdraw their demands must do so in
writing delivered to Aimco Properties, L.P., c/o Eagle Rock Proxy Advisors, LLC,
by mail at 12 Commerce Drive, Cranford, New Jersey, 07016, or by fax at (908)
497-2349. At any time within 20 days after the Election Deadline, any
Nonconsenting Limited Partner who has complied with the requirements of
subsections (a) and (b) hereof, upon written request, shall be entitled to
receive from Aimco OP a statement setting forth the aggregate number of New CPF
XV Units with respect to which Nonconsenting Limited Partners have made demands
for appraisal and the aggregate number of holders of such New CPF XV Units. Such
written statement shall be mailed to the Nonconsenting Limited Partner within 10
days after such Nonconsenting Limited Partner’s written request for such a
statement is received by Aimco OP or within 20 days after the Election Deadline,
whichever is later.
          (d) Upon the submission of any such demand by a Nonconsenting Limited
Partner, Aimco OP shall, within 40 days after the Election Deadline, submit to
the arbitrator a duly verified list containing the names and addresses of all
Nonconsenting Limited Partners who have demanded payment for their New CPF XV
Units and with whom agreements as to the value of their New CPF XV Units have
not been reached with Aimco OP. The arbitrator shall give notice of the time and
place fixed for the hearing of such

3



--------------------------------------------------------------------------------



 



demand by registered or certified mail to Aimco OP and to the Nonconsenting
Limited Partners shown on the list at the addresses therein stated. The forms of
the notices shall be approved by the arbitrator, and the costs of the
preparation and mailing thereof shall be borne by Aimco OP.
          (e) At the hearing on such demand, the arbitrator shall determine as
to each of the Nonconsenting Limited Partners whether the Nonconsenting Limited
Partner is entitled to appraisal rights hereunder.
          (f) After determining the Nonconsenting Limited Partners entitled to
an appraisal, the arbitrator shall appraise the New CPF XV Units, determining
their fair value, as of the date of the Second Merger, exclusive of any element
of value arising from the accomplishment or expectation of the Second Merger,
together with interest, if any, to be paid upon the amount determined to be the
fair value. In determining such fair value, the arbitrator shall take into
account all factors relevant to the issue of fair value of the New CPF XV Units,
using the legal standard of fair value that would apply if the Nonconsenting
Limited Partner were a stockholder in a corporation entitled to appraisal rights
as a result of a corporate merger under the corporation laws of the state of
Delaware. Unless the arbitrator in his or her discretion determines otherwise
for good cause shown, interest from the effective date of the Second Merger
through the date of payment of the judgment shall be compounded quarterly and
shall accrue at 5% over the Federal Reserve discount rate (including any
surcharge), as established from time to time during the period between the
effective date of the Second Merger and the date of payment of the judgment.
Upon application by Aimco OP or by any Nonconsenting Limited Partner entitled to
participate in the appraisal proceeding, the arbitrator may, in his or her
discretion, proceed with the appraisal prior to the final determination of the
Nonconsenting Limited Partners entitlement to appraisal rights hereunder. Any
Nonconsenting Limited Partner whose name appears on the list submitted by Aimco
OP pursuant to paragraph (d) hereof may participate fully in all proceedings
until it is finally determined that such Nonconsenting Limited Partner is not
entitled to appraisal rights hereunder.
          (g) The arbitrator shall direct the payment of the fair value of the
New CPF XV Units (which will be paid only in cash), together with interest, if
any, by Aimco OP to the Nonconsenting Limited Partners entitled thereto. Payment
shall be so made to each such Nonconsenting Limited Partner upon the receipt by
Aimco OP of the written consent from such Nonconsenting Limited Partner that,
for federal income tax purposes, the issuance of cash for the New CPF XV Units
shall be treated as a sale of the New CPF XV Units by the owner and a purchase
of such New CPF XV Units by Aimco OP for the Cash Consideration so paid under
the terms of the Merger Agreement in accordance with the guidelines set forth in
Treas. Reg. Sections 1.708-1(c)(3) and 1.708-1(c)(4) and the release described
in (i) hereof.
          (h) The costs of the proceeding may be determined by the arbitrator
and taxed upon the parties as the arbitrator deems equitable in the
circumstances. Upon application of a Nonconsenting Limited Partner, the
arbitrator may order all or a portion of the expenses incurred by any
Nonconsenting Limited Partner in connection with the appraisal proceeding,
including, without limitation, reasonable attorney’s fees and the fees and
expenses of experts, to be charged pro rata against the value of all the
interests entitled to an appraisal.
          (i) Any Nonconsenting Limited Partner who has made a demand for
appraisal of his or her New CPF XV Units and who has not withdrawn the demand
before the Election Deadline shall be deemed to have entered into a binding
contract with Aimco OP to accept the fair value awarded by the arbitrator in
exchange for his or her New CPF XV Units, plus any interest as provided herein.
The award of fair value, plus any interest, to the Nonconsenting Limited
Partners shall be exclusive of and in lieu of any other right, claim or remedy
under the state or federal law that the Nonconsenting Limited Partner may have
with respect to his or her New CPF XV Units whether under the Merger Agreement
or otherwise and whether against CPF XV, New CPF XV, FCMC, FRI, Aimco-GP,
Apartment Investment and Management Company, Aimco OP, or any other person or
entity, and the Nonconsenting Limited Partner shall execute and deliver a
release of all other such rights, claims and remedies in exchange for payment of
the award.
          (j) From and after the effective date of the Second Merger, no
Nonconsenting Limited Partner who has demanded appraisal rights as provided in
paragraph (b) hereof shall be entitled to vote such New CPF XV Units for any
purpose or to receive payment of distributions on such interests (except
distributions

4



--------------------------------------------------------------------------------



 



payable as of a record date prior to the effective date of the Second Merger);
provided, however, that if such Nonconsenting Limited Partner shall deliver to
Aimco Properties, L.P., c/o Eagle Rock Proxy Advisors, LLC, by mail at 12
Commerce Drive, Cranford, New Jersey, 07016, or by fax at (908) 497-2349, a
written withdrawal of such Nonconsenting Limited Partner’s demand for an
appraisal and an acceptance of the Cash Consideration payable pursuant to the
Merger Agreement, either as provided in paragraph (c) hereof or thereafter with
the written approval of Aimco OP, then the right of such Nonconsenting Limited
Partner to an appraisal shall cease. The appraisal proceeding may also be
dismissed as to any Nonconsenting Limited Partner with the agreement or consent
of Aimco OP upon such terms as the two parties may agree. Except as provided in
the two foregoing sentences, no appraisal proceeding before the arbitrator shall
be dismissed as to any Nonconsenting Limited Partner without the approval of the
arbitrator, and such approval may be conditioned upon such terms as the
arbitrator deems just.

5